Name: Commission Regulation (EEC) No 3348/91 of 18 November 1991 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 . 91 Official Journal of the European Communities No L 317/5 COMMISSION REGULATION (EEC) No 3348/91 of 18 November 1991 on the supply of various consignments of cereals as food aid whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 19 342 tonnes of cereals ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. 0 OJ No L 136, 26 . 5. 1987, p. 1 . 0 OJ No L 204, 25 . 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 317/6 Official Journal of the European Communities 19 . 11 . 91 ANNEX I LOT A 1 . Operation No ('): 760/91 2. Programme : 1991 3 . Recipient f) : Mozambique 4. Representative of the recipient (2) : Socimol, Director geral, Av. da Matola gare, CP 2056, Matola, Maputo, Mozambique ; tel . : 72 21 64 5. Place or country of destination : Mozambique 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (J) ( l2) : see list published in OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA.1 a). 8 . Total quantity : 2 000 tonnes 9 . Number of lots : one 10 . Packaging and marking : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2 b) in bulk + 30 000 bags Marking on the bags (in letters at least 5 cm high) :  'ACCAO N ° 760/91 / COMUNIDADE ECONOMICA EUROPEIA.',  the European flag, as defined in Annexes I and II (91 /C/ 114) 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing : Maputo 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 12 . 1991 18 . Deadline for the supply : 31 . 1 . 1992 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 3 . 12. 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15. 1 . 1992 (c) deadline for the supply : 15.2. 1 992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 1 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . 1 .  5. 2 . 1992 (c) deadline for the supply : 5. 3 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire , a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B. 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29 . 10 . 1991 , p. 8) 19 . 11 . 91 Official Journal of the European Communities No L 317/7 LOT B 1 . Operation No ('): 857/91 2. Programme : 1991 3. Recipient (9) : Ligue des Societes de la Croix-Rouge et du Croissant-Rouge, service logistique, BP 372, CH-1211 Geneva 19 ; tel.: 730 42 22, telex : 412133 LRCS CH, fax : 733 03 95 4. Representative of the recipient (2) : Ethiopian Red Cross Society, Ras Desta Damtew Avenue, PO Box 195 Addis Ababa ; tel.: 44 93 64/15 90 74, telex : 21338 ERCS ET ; telefax : 51 26 43) 5 . Place or country of destination : Ethiopia 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (3) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under 1 1A.I.a) 8 . Total quantity : 3 500 tonnes 9. Number of lots : one 10. Packaging and marking (4) (') : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA2.a and ILA.3) Markings in English Supplementary markings on packaging : 'a red cross measuring 10 x 10 cm  LEAGUE OF RED CROSS AND RED CRESCENT SOCIETIES (LICROSS) / FOR FREE DISTRIBUTION / ASSAB' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing (13) : Assab 1 6. Address of the warehouse and, if appropriate , port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  31 . 12. 1991 18 . Deadline for the supply : 31 . 1 . 1992 19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 3. 12. 1991 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12 . 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  15.1.1 992 (c) deadline for the supply : 1 5. 2 . 1 992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 7. 1 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 1  5. 2 . 1992 (c) deadline for the supply : 5. 3 . 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 AGREC B or 25670 AGREC B) 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29.10 . 1991 , p. 8) No L 317/8 Official Journal of the European Communities 19. 11 . 91 LOT C 1 . Operation Nos ('): 826/91 and 863/91 2. ¢ Programme : 1991 3 . Recipient (9) : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient ^): see OJ No C 103, 16 . 4. 1987 5 . Place or country of destination : Madagascar ; Sierra Leone. 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods (') : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under ILA.l.a) 8 . Total quantity : 3 163 tonnes 9. Number of lots : one (two parts : Cl : 2 163 tonnes ; C 2 : 1 000 tonnes) 10 . Packaging and marking (4) (n) : see OJ No C 114, 29. 4 . 1991 , p. 1 (under IIA2.C and ILA.3) Markings in English and French. Supplementary markings on the packaging : see Annex II . 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of shipment  fob stowed (8) 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment : 15  31 . 12. 1991 1 8 . Deadline for the supply :  19. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 12. 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 12. 1 99 1 , at 12 noon (b) period for making the goods available (fob stowed) at the port of shipment : 1  15. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 1 . 1992 (b) period for making the goods available at the port of shipment (fob stowed) : 20 . 1  5. 2. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders 0 : Bureau de 1 aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29 . 10 . 1991 , p. 8) No L 317/919 . 11 . 91 Official Journal of the European Communities LOT D 1 . Operation No ('): 703/91 2. Programme : 1991 3. Recipient (') : WFP (World Food Programme), via Cristoforo Colombo 426, 1-00145 Roma ; telex 626675 WFP I 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Angola 6. Product to be mobilized : maize 7. Characteristics and quality of the goods (3): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.l.d) 8 . Total quantity : 5 240 tonnes 9. Number of lots : one (two parts : CI : 2 163 tonnes ; C 2 : 1 000 tonnes) 10. Packaging and marking (4) ( u) : see OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2 (b) and IIA.3) Markings in Portuguese Supplementary markings on the packaging : 'ANGOLA 0453100 / FORNECIDO PELO PROGRAMA ALIMENTAR MUNDIAL / LOBITO' 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment  fob stowed (8) 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available (fob stowed) at the port of shipment : 15 .  31 . 12. 1991 1 8 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 3 . 12 . 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 17. 12 . 1991 (b) period for making the goods available (fob stowed) at the port of shipment : 1  15. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 7. 1 . 1992 (b) period for making the goods available at the port of shipment (fob stowed) : 20 . 1  5. 2 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, rue de la Loi 200, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30 . 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29 . 10 . 1991 , p. 8) No L 317/ 10 Official Journal of the European Communities 19. 11 . 91 LOTS E and F 1 . Operation Nos ('): 840/91-842/91 2. Programme : 1991 3. Recipient (9) : Euronaid, Rhiingeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Chile ; Ethiopia 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods OQ : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l.a) 8 . Total quantity : 1 440 tonnes (1 973 tonnes of cereals) 9 . Number of lots : two (Lot E :1 340 tonnes ; Lot F : 100 tonnes) 10. Packaging and marking (4): see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.d and II.B.3) Markings in English and Spanish ; Supplementary markings on the packaging : see Annex II 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15 . 12. 1991  15. 1 . 1992 1 8 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 3. 12. 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 . 12. 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 1 . 1  30 . 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 7. 1 . 1 992, at 1 2 noon (b) period for making the goods available at the port of shipment : 20 . 1  15. 2. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (5) : Bureau de 1 aide alimentaire , a 1 attention de Monsieur N. Arend, batiment Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29 . 10 . 1991 , p. 8) 19 . 11 . 91 Official Journal of the European Communities No L 317/11 LOTS G and H 1 . Operation Nos ('): 843/91-848/91 2. Programme : 1991 3. Recipient (9) : Euronaid, Rhijngeesterstraatweg 40, PO Box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4 . 1987 5. Place or country of destination : Chile ; Peru ; Haiti 6. Product to be mobilized : common wheat flour 7. Characteristics and quality of the goods (3) f) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.l.a) 8 . Total quantity : 2 530 tonnes (3 466 tonnes of cereals) 9 . Number of lots : two (Lot G : 1 910 tonnes ; Lot H : 620 tonnes) 10 . Packaging and marking (4) ( ,0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under II.B.2.d and II.B.3) Markings in Spanish and French ; Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 15. 12. 1991  15. 1 . 1992 18 . Deadline for the supply :  1 9. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 3 . 12. 1991 , at 12 noon 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17 . 12 . 1991 , at 12 noon (b) period for making the goods available at the port of shipment : 1 . 1  30. 1 . 1992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 7. 1 . 1992, at 12 noon (b) period for making the goods available at the port of shipment : 20 . 1  15. 2. 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders ( s) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : refund applicable on 30. 11 . 1991 , fixed by Commission Regulation (EEC) No 3134/91 (OJ No L 297, 29 . 10 . 1991 , p. 8) No L 317/ 12 Official Journal of the European Communities 19 . 11 . 91 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 114, 29. 4. 1991 . p. 33. (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered, the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  phytosanitary certificate,  fumigation certificate (Lots B, E and G). (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05,  236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of the Annexes. Q The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schutz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (8) By way of derogation from Articles 7 (3) (f) and 13 (2) of Regulation (EEC) No 2200/87, the price tendered must include the loading and stowage costs. The loading and stowage operations will be the responsibility of the successful tenderer. (') The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. ( 10) The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. Shipment to take place in 20-foot containers, conditions FCL/LCL. The supplier shall be responsible for the cost of making the containers available to the stack position of the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provision of the second subparagraph of Article 13 (2) of Regulation (EEC) No 2200/87 shall not apply. (") Bagging must be carried out before shipment. 19 . 11 . 91 Official Journal of the European Communities No L 317/ 13 ( 12) The following documents must be sent to the recipients representative immediately after loading to enable him to obtain ah import licence :  original proforma invoice . indicating :  type of goods,  fob price,  insurance costs,  freight costs  packing list ;  bill of lading ( 1 /3 original). (u) The unloading is programmed for Assab. Nevertheless an option between the ports of Djibouti and Assab will remain open at the latest until the entry of the vessel into Ethiopian waters. No L 317/ 14 Official Journal of the European Communities 19 . 11 . 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita \ Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem C 3 163 2 163 862/9 1 Madagascar 0393600 / Fourni par le Programme alimentaire mondial / Toamasina 1 000 863/91 Sierra Leone 0432000 / Supplied by the World Food Programme / Freetown E 1 340 1 180 840/91 Chile / Caritas Alemana / 910409 / ConcepciÃ ³n vÃ ­a Talcahuano / DistribuciÃ ³n gratuita 160 841 /91 Chile / Caritas Alemana / 910410 / Coquimbo / DistribuciÃ ³n gratuita F 100 100 842/91 Ethiopia / AATM / 911741 / Assab / Free distribution G 1 910 1 440 843/91 Chile / Caritas Alemana / 910408 / Santiago vÃ ­a ValparaÃ ­so / DistribuciÃ ³n gratuita 220 844/91 Chile / Caritas Alemana / 910411 / Antofagasta / DistribuciÃ ³n gratuita 250 845/91 Chile / AATM / 911732 / Coyhaique vÃ ­a ValparaÃ ­so / DistribuciÃ ³n gratuita H 620 300 846/91 PerÃ º / PDF / 917105 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 120 847/91 HaÃ ¯ti / Caritas B / 910240 / Port-au-Prince / Distribution gratuite 200 848/91 HaÃ ¯ti / Protos / 911515 / Port-au-Prince / Distribution gratuite